DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on March 01, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on March 01, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 29, 31-34, 37, and 39-42 has been withdrawn. However, the rejection of claims 27, 36, and 44 remains rejected. See detailed below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter of “the first OFDM signal comprising a set of non-pre-coded pilots from a plurality of transmit antennas, wherein the non-pre-coded pilots are useable to obtain channel measurements for each antenna of the plurality of transmit antennas and are distributed across subcarrier locations in the first OFDM signal”, “the second OFDM signal comprising non-pre-coded pilots and pre-coded pilots, wherein the pre-coded pilots are pre-coded for the receiver based on the feedback and are distributed across subcarrier locations of a resource assignment for the receiver in the second OFDM signal”, and “recover transmitted information of pre-coded data received in the resource assignment for the receiver in the second OFDM signal using the pre-coded pilots” recited in claim 1, and similar claimed subject 

Claim Objections
Claims 25-44 are objected to because of the following informalities:  
Lines 3-4 of claims 25, 35, and 43, the term “a set of non-pre-coded pilots from a plurality of transmit antennas” is suggested change to “a set of non-pre-coded pilots transmitted from a plurality of transmit antennas”.
Claim 28, line 2, “the set” should be “a set” since line 3 of claim 25 recites “a set of non-pre-coded pilots”, it does not apply to the pre-coded pilots.
Claim 35, the word “and” at the end of line 7 should be deleted.
Claim 43, lines 9-10, the term “from at least the non-pre-coded pilots” is suggested change to “from at least the non-pre-coded pilots of the second OFDM signal” since two non-pre-coded pilots were cited in the claim.
Claims 26-27 and 29-34 all depend from claim 25, therefore they are also objected.
Claims 36-42 all depend from claim 35, therefore they are also objected.
Claim 44 depends from claim 43, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 36, 42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the non-pre-coded pilots” recited in the amendment to each of the dependent claims 27, 36, and 44 lacks antecedent basis because each of the independent claims 25, 35, and 43 recite “the first OFDM signal comprising a set of non-pre-coded pilots” and “the second OFDM signal comprising non-pre-coded pilots”. In other words, it is unclear that “the non-pre-coded pilots” is of the first OFDM signal or the second OFDM signal.
The amended term “the receiver” recited in line 2 of claim 34 also lacks antecedent basis.

Allowable Subject Matter
Claims 25-44 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 27, 36, 42, and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNG T. TSE/Primary Examiner, Art Unit 2632